Citation Nr: 1213363	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-34 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for residuals of venereal disease.  

2.  Entitlement to an initial evaluation in excess of 50 percent for post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1966 to June 1969.  

By rating action in May 2005, the RO denied, in part, service connection for residuals of venereal disease.  The Veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the RO which, in part, granted service connection for PTSD; subsequently rated 50 percent disabling from November 22, 2006, and found that new and material evidence had not been received to reopen the claim of service connection for residuals of venereal disease.  A hearing before the undersigned was held in Washington, DC in April 2011.  

In a letter received in November 2006, the Veteran raised the issue of service connection for bilateral defective hearing.  Also, at the hearing in April 2011, the Veteran raised the issues of service connection for an acquired psychiatric disorder due to venereal disease and entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  These issues are not in appellate status or inextricably intertwined with the issues currently on appeal and are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service connection for residuals of venereal disease was denied by an unappealed rating decision by the RO in May 2005.  

2.  The evidence received since the May 2005 RO decision concerning residuals of venereal disease is essentially redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim.  

3.  Since service connection was established, the Veteran's psychiatric symptoms are not shown by any credible or competent evidence to be productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  The May 2005 RO decision that denied service connection for residuals of venereal disease is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has not been received to reopen the claim of service connection for residuals of venereal disease.  38 U.S.C.A. §§ 1110, 1153, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.306, 20.1105 (2011).  

3.  The schedular criteria for an initial evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Part 4, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in December 2006 (residuals of venereal disease) and February 2007 (PTSD).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and VA and private medical records, including from the Social Security Administration have been obtained and associated with the claims file.  The Veteran was examined by VA twice during the pendency of this appeal and testified before the undersigned at a hearing in April 2011.  The Board finds that the VA examinations were comprehensive and adequate upon which to base a decision concerning the claim for increase, and there is no competent or credible evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent examination in 2009.  The examiners personally interviewed and examined the Veteran, elicited a medical and occupational history, included a detailed analysis of the facts and provided a rational explanation for their conclusions.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

Before reaching the merits of the claim concerning residuals of venereal disease, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for residuals of venereal disease was finally denied by the RO in May 2005.  There was no appeal of that rating decision, and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The evidence of record at the time of the May 2005 rating decision which denied service connection for residuals of venereal disease included the Veteran's service treatment records (STRs) which showed treatment for venereal disease on several occasions in service, primarily involving genital herpes.  Examination and a bacteriology study in April 1969 was negative and showed no evidence of discharge or open lesions.  Similarly, rapid plasma reagin (RPR) study at the time of the Veteran's separation examination in June 1969 was negative, and no pertinent abnormalities, i.e., open sores or discharge were noted on examination at that time.  The Veteran's genitourinary system was normal.  

The evidence added to the record since the May 2005 rating decision included multiple VA and private medical reports, a disability determination from the SSA, two VA psychiatric examination reports, a transcript of the Veteran's testimony at a hearing in April 2011, and copies of medical articles about venereal disease.  

Other than the medical articles about venereal disease, none of the medical report or records from the SSA show any complaints, symptoms, treatment or diagnosis for a venereal disease.  On the contrary, a private treatment report in January 2006 and a VA treatment note in June 2010, showed no genitourinary complaints or symptoms and there was no objective evidence of dysuria, polyuria, or genital lesions on examination.  

The web articles include information about the causes and treatment for various venereal disease but do not offer any specific information pertaining to the Veteran's claim for venereal disease.  

On a private psychological evaluation in October 2006, the Veteran provided a detailed description of his history of venereal disease and reported that he had recurrent symptoms in service and immediately thereafter, but said that he had no recurrence of the disease since he was treated by VA a few months after service.  He said that he felt better that he was cured but was that he was concerned that it could come back.  

At the hearing in April 2011, the Veteran argued, in essence, that his venereal disease cannot be completely purged from his system and could come back at anytime.  Therefore, he believed that service connection should be established for residuals of venereal disease.  The Veteran did not, however, report any recurrence of his venereal disease.  

Parenthetically, the Board notes that the additional issue raised by the Veteran at the hearing; service connection for a psychiatric disorder due to venereal disease, is a separate matter from the claim for residuals of venereal disease, and has been referred to the RO for appropriate action.  Therefore, further discussion of this aspect of the Veteran's testimony need not be addressed at this time.  

As a whole, the additional evidence does not offer any new or probative information showing that the Veteran has any current residuals of venereal disease, and is essentially cumulative of evidence already of record.  The evidence previously considered showed that the Veteran was treated for venereal disease in service and by VA immediately after service, without any recurrence in over four decades.  The additional evidence does not show any treatment or clinical findings for venereal disease, nor does the Veteran claim to have had any recurrence since he was last treated by VA shortly after service.  

At this point, it should be noted that the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

As indicated above, in order to reopen his claim, the Veteran must submit new and material evidence which tends to support his belief that he has an underlying malady associated with venereal disease.  The Veteran's lay statements alone, will not suffice.  As indicated in the (VCAA) letter from VA to the Veteran in December 2006, the type of evidence needed to reopen his claim would be a medical opinion suggesting that has a current disability or complication which is related to venereal disease.  In this case, the Veteran has not submitted any additional evidence to support his claim.  Further, the possible existence of a positive laboratory finding alone, is not a basis to establish service connection.  

While the Veteran believes that he has a disability which is related to service, he is not competent to offer such a medical opinion, nor do any such assertions provide a sufficient basis for reopening a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim); see also Routen v. Brown, 10 Vet. App. 183, 186, (1997)  ("[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108.").  

Under the circumstances, the Board concludes that none of the evidence added to the record since the May 2005 rating decision constitutes new and material evidence sufficient to reopen the claim of service connection for residuals of venereal disease, and that rating decision remains final.  Accordingly, a basis to reopen the Veteran's claim has not been presented, and the appeal is denied.  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Increased Ratings-In General

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2011).  Although the present level of disability is of primary concern, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where PTSD results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating is for assignment.  

Where PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating is awarded.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

The Veteran contends that his PTSD is more severe than reflected in the 50 percent evaluation initially assigned, and believes that a higher evaluation is warranted.  

In this case, the Veteran was examined by VA twice during the pendency of this appeal.  When examined in January 2008, the Veteran reported that news about the Iraq war had brought back memories of Vietnam and that he now thinks about his experiences of seeing dead bodies at the morgue and handling body bags.  He reported difficulty sleeping and intrusive thoughts primarily at night, but denied any startled response.  He said that he and his wife go out to eat occasionally, but less now than in the past.  When they do go out, he likes to sit on the perimeter of the restaurant.  He will shop in large stores, but is uncomfortable, doesn't watch WWII movies as much and never watched movies about Vietnam, but said that seeing Vietnamese people does not really bother him because he can't distinguish them from other Asian-Pacific people.  

On mental status examination, the Veteran's mood was depressed, and he displayed considerable dysphoria.  His affect was appropriate, his speech was normal, and his thought processes and associations were logical.  There were no loosening of associations or confusion, and no evidence of hallucinations or delusions.  He was well oriented, his memory was intact and his insight and judgment was adequate.  The Veteran denied any suicidal or homicidal ideations.  The diagnosis was PTSD, and the Global Assessment of Functioning (GAF) score was 57.  The examiner commented that the Veteran's PTSD symptoms were mild and had persisted for a number of years, and were precipitated by the Iraq war.  The examiner also opined that the Veteran's PTSD did not render him unemployable, and that there was no evidence of any additional psychiatric disorder.  

When examined by VA in May 2009, the Veteran reported that his symptoms had "definitely not gotten any better."  He reported a great deal of difficulty sleeping and that he only sleeps about three to four hours a night.  He also reported nightmares three to four times a week and was "seeing stuff and hearing things."  The examiner indicated that these symptoms appeared to be flashbacks.  The Veteran reported that his relationship with his wife had worsened in the past few years, and that they no longer sleep in the same bed because of his thrashing when he sleeps.  The Veteran reported that they have been married for 42 years and have one son, who was in prison, and that they recently adopted their only grandson because neither parent was responsible or around to take care of him.  

On mental status examination, the Veteran was casually and neatly dressed and groomed.  He was cooperative and pleasant, and his speech was logical and coherent.  The Veteran displayed considerable sadness and mild anxiety, and made poor eye contact, staring at the floor most of the time.  His moods were sad and mildly anxious, and his affect was appropriate to mood.  He was alert and well oriented and his thought processes were logical and tight.  There was no looseness of associations or confusion, and his memory was intact.  The Veteran reported some hallucinations which appeared to be flashbacks experiences, but there was no evidence of delusions.  The Veteran denied any suicidal or homicidal ideations and his insight and judgment was intact.  The impression was PTSD and the GAF score was 45.  

The evidentiary record also includes several VA psychiatric outpatient notes from 2008 to 2009.  The clinical findings on those reports were not materially different from the findings reported on the above VA examinations.  The Veteran was casually dressed and adequately groomed, his speech was normal, his mood euthymic and full range, and his thought process were linear and goal directed.  His cognition was good, and there was no suicidal or homicidal ideations, audio or visual hallucinations, or any obsessive/compulsive rituals.  The GAF scores ranged from 45 to 49.  

In this case, the Veteran's complaints and the clinical findings do not reflect any manifestations for the assignment of an evaluation in excess of 50 percent at anytime during the pendency of this appeal.  His principal symptoms included difficulty falling asleep, occasional nightmares, and intrusive thoughts.  However, there were no reported symptoms or findings indicative of the manifestations required for an evaluation of 70 percent.  Specifically, there was no evidence of any impairment, such as, poor impulse control, disorientation, suicidal ideation, obsessional rituals, panic attacks, impaired intellectual functioning, or impaired judgment.  The Veteran's thought processes were goal directed, logical, and coherent, and he displayed no evidence of a thought disorder or psychosis.  In short, the evidence of record does not show that the Veteran's symptomatology is reflective of the severity and persistence to warrant an evaluation in excess of 50 percent at anytime during the pendency of the appeal.  

The Board also observes that the Veteran has been evaluated as having a GAF score between 45 and 57.  A GAF score ranging from 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition of the American Psychiatric Association in the rating schedule).  

Concerning the GAF scores of 45 to 49, the Board notes that the scores were inconsistent with the actual clinical findings recorded on each of the reports.  That is, the mental status findings on each of the corresponding reports showed that the Veteran was well oriented, that his thoughts were goal directed, and that his judgment, insight, and cognition were intact.  The Veteran has never reported any obsessional rituals, and he has specifically denied any suicidal or homicidal ideations.  As the scores were offered without explanation as to the severity of symptomatology and were inconsistent with the actual clinical findings reported on examination, the Board finds that the scores are of limited probative value.  

While the Veteran testified that his relationship with his wife has worsened in the past few years and that he had become more isolated and less social because of his PTSD, there is nothing in the record to suggest that his symptoms are more severe than contemplated in the evaluation currently assigned.  In regard to the latter assertion, it should be noted that VA regulations provide that a rating will not be assigned "solely on the basis of social impairment."  38 C.F.R. § 4.126(b).  

The Veteran testified that he and his wife recently adopted their only grandson in order to provide him with a stable and secure home.  The Veteran testified that he drives his grandson to school and to all of his activities, including baseball and football, and that he and his wife attend his games.  The Veteran described a loving and caring relationship with his grandson and stated that he sometimes helps out with coaching the other boys on the teams.  The Veteran also testified that while he is unable to work full-time because of his physical disabilities, for which he was awarded Social Security disability, he does take small jobs on the side.  In fact, he reported that he gets several calls a week for work.  

That the Veteran is not in contact with the people he used to see before he took disability retirement is not unusual nor does it equate to isolative behavior.  The fact that the Veteran engages in part-time work and actively participates in raising his grandson, attending all of his activities and even helps out coaching the other children weighs against finding that his ability to establish and maintain effective relationships is impaired to any significant degree.  

While the Board has considered the degree of functioning as evidenced by the reported GAF scale scores, they are but one factor for consideration in assigning a rating.  In this case, the Board finds that when all of the evidence and findings are considered, including the degree of functioning as evidenced by these reported scales, the Board concludes that the Veteran has not been shown to have met the criteria for an evaluation in excess of 50 percent for PTSD at anytime during the pendency of this appeal.  

While the evidence shows reduced reliability and some problems with interpersonal relationships, it does not suggest that his PTSD symptoms are of such severity to warrant a rating of 70 percent or higher.  Accordingly, the Board concludes that the Veteran does not meet or nearly approximate the level of disability required for a rating in excess of 50 percent from the initial grant of service connection.  

The material question at issue is whether the Veteran has sufficient occupational and social impairment to disrupt his performance of occupational tasks to the extent set forth in the rating criteria described above for a higher evaluation of 50 percent or greater.  38 C.F.R. § 4.130 (2011).  

In this case, the evidence does not suggest that the Veteran's PTSD symptoms are of such severity to warrant a rating in excess of 50 percent.  Accordingly, the Board concludes that the Veteran does not meet or nearly approximate the level of disability required for an evaluation in excess of 50 at anytime during the pendency of this appeal.  

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, there is no objective evidence that any manifestations related to the Veteran's service-connected disorder are unusual or exceptional.  The schedular rating criteria adequately contemplates impairment caused by the Veteran's psychiatric disorder.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

As noted above, the Veteran raised additional claims for service connection and TDIU which have been referred to the RO for further development.  While the current evidence of record shows that the Veteran was granted disability compensation by the Social Security Administration (SSA) in August 2007, that award was based entirely on multiple physical disabilities and not due to any psychiatric impairment or PTSD.  Furthermore, the VA examiner in January 2008 opined that the Veteran's was not unemployable due to his PTSD.  However, as the specific claim of entitlement to TDIU has been raised by the Veteran's and referred to the RO for development, further discussion of this matter is not warranted at this time.  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for residuals of venereal disease, the appeal is denied.  

An initial evaluation in excess of 50 percent for PTSD, is denied.  




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


